DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	Applicants’ response of 3/22/2021 has been received and entered into the application file.  All arguments have been fully considered.  The status of each prior rejection is addressed below.

Priority
	Acknowledgement is made of Applicants’ claim for priority under 35 USC 120 as a continuation of prior-filed application 15/442991 (filed 2/27/2017; now US Pat 10398737), which itself claims priority under 35 USC 120 as a continuation of prior-filed application 14/833,403 (filed 8/24/2015; now US Pat 9617518), which itself claims priority under 35 USC 121 as a divisional of prior-filed application 13/066,247 (filed 4/7/2011; now US Pat 9144586), which claims benefit under 35 USC 119(e) of US Provisional application 61/342,029 (filed 4/7/2010).
With the 3/22/2021 amendment, all claims are considered supported in the prior-filed applications.  The term “incretin” is a genus in that it encompasses multiple molecules, but the genus of “incretins” is generally accepted as limited to GLP-1 (produced by L-cells) and GIP (produced by K-cells).  Thus, in describing SCDLCs and SCDKCs, the prior-filed applications disclose all species encompassed by the genus “incretin-producing cells”, and is thus sufficient to provide support for the generic descriptor (incretin-producing cells) and stem cell-derived incretin producing-cells.  All claims are considered to have an effective filing date of 4/7/2010.

Claim Interpretation
	Claims 62 and 80 recite a functional limitation of SCDHPC, specifically that the SCDHPC “when introduced into the patient, cause a lowering of the patient’s blood glucose level after the ingestion of food” (claim 62) or “when introduced into the patient, maintain the patient’s blood glucose level within euglycemic levels for an extended period of time” (claim 80).  These are interpreted as being inherent functions of the SCDHPC.  The claims do not require an active step of transplanting the cells into the patient.  
	In claim 80 the phrase “extended period” is not defined.  The term is being broadly interpreted to mean any period of time (i.e. 1 sec, 1 min, 1 hr, 1 day, etc). 

Claim Rejections - 35 USC § 112
RE: Rejection of claims 62 and 65-80 under 35 USC 112, first paragraph:
	The amendment to claims 62 and 80 to incorporate the limitations of claims 63 and 81, respectively, is sufficient to overcome the rejections of record.  Claims 62 and 80 now limit the gastrointestinal hormone producing cell to incretin-producing cells.  The genus of gastrointestinal hormone producing cells which are incretin-producing cells is fully supported by the originally filed disclosure.  The rejection is withdrawn. 

Claim Rejections - 35 USC § 102
RE: Rejection of claims 62 and 67-80 under 35 USC 102(b) over Karaoz et al:
	The limitations of claims 63 and 81 have been incorporated into claims 62 and 80, respectively.  The amendment is effective to overcome the rejection of record.  The rejection is withdrawn. 
  
Claim Rejections - 35 USC § 103
RE: Rejection of claims 62 and 65-80 under 35 USC 103(a) over Karaoz et al (2013), in view of Karaoz et al (2011):
	The limitations of claims 63 and 81 have been incorporated into claims 62 and 80, respectively.  The amendment is effective to overcome the rejection of record.  The rejection is withdrawn. 

Obviousness-type Double Patenting
RE: Rejection of claims 62-82 on grounds of NSDP over claims of US Patents 9144586:
	Applicants have filed a terminal disclaimer over US Patent 9144586.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn. 

RE: Rejection of claims 62-82 on grounds of NSDP over claims of US Patents 9617518:
	Applicants have filed a terminal disclaimer over US Patent 9617518.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn. 

RE: Rejection of claims 62-82 on grounds of NSDP over claims of US Patents 10398737:
	Applicants have filed a terminal disclaimer over US Patent 10398737.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn. 

Allowable Subject Matter
	Claims 62, 64-80 and 82 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633